DISSENTING OPINION.
The meaning of statutes enacted by this state's legislature is for the determination of this court; and when it construes such a statute, it thereafter means what this court said it does. So, likewise, the meaning of *Page 805 
statutes enacted by Congress is for the determination of the Supreme Court of the United States, and when it construes such a statute it thereafter means what that court said it does.
Paragraph (b) of Section 216, Title 29 of U.S.C.A., provides that: "Any employer who violates the provisions of section 206 or section 207 of this title shall be liable to the employee or employees affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional equal amount as liquidated damages."
Whether this additional amount to be recovered by the employee is liquidated damages or a penalty is for the determination of the Supreme Court of the United States. In Overnight Motor Transportation Company v. Missel, 316 U.S. 572, 62 S.Ct. 1216, 86 L.Ed. 1682, it became necessary for that court to, and it did, decide that question, holding that this additional amount to be recovered by the employee is liquidated damages, and not a penalty. This holding of the Supreme Court is said not to be binding here, for the reason that it was mere dicta, and moreover, the case the court was then considering did not involve a statute of limitation against the recovery of penalties. The first of these criticisms is answered by an examination of the opinion then rendered, and the second by the fact that this provision of the statute we are considering is, everywhere and always, either liquidated damages or a penalty. It cannot be one thing in one case, and another in another case.
When this case was first decided by this court, 194 Miss. 573,11 So.2d 912, a majority thereof declined to follow, to me, a plain decision of the Supreme Court construing other sections of this statute; and here again the same thing has occurred. Whether I approve or disapprove of a decision of the Supreme Court of the United States on a question within its jurisdiction is of no consequence, for I am bound thereby.
The judgment of the court below should be affirmed. *Page 806